

 S3554 ENR: To extend the effective date for the sunset for collateral requirements for Small Business Administration disaster loans.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3554IN THE SENATE OF THE UNITED STATESAN ACTTo extend the effective date for the sunset for collateral requirements for Small Business
 Administration disaster loans.1.Extension of sunset for collateral requirements for SBA disaster loansSection 2102(b) of the RISE After Disaster Act of 2015 (15 U.S.C. 636 note) is amended, in the matter preceding paragraph (1), by striking 3 years and inserting 4 years.Speaker of the House of RepresentativesVice President of the United States and President of the Senate